PER CURIAM.
Michael Snyder challenges his judgment and sentence for arson. We find no reversible error as to the judgment of guilt, but find that appellant was not under legal constraint at the time of the crime and, therefore, the trial court erred in assessing legal constraint points in determining an appropriate guidelines sentence. We also find that the trial court incorrectly imposed a $1.00 per month fee for First Step, Inc. where said cost is not statutorily authorized. Metz v. State, 650 So.2d 1135 (Fla. 1st DCA 1995). We, therefore, reverse and remand for resen-tencing.
WOLF, LAWRENCE and BENTON, JJ., concur.